Exhibit 99.1 Vitacost.com Announces Results for the Third Quarter 2013 220,000 New Customers Added on vitacost.com Website Company Narrows EBITDA Loss BOCA RATON, Fla., November 6, 2013 – Vitacost.com, Inc. (NASDAQ:VITC), a leading online retailer of healthy living products, today reported financial results for the third quarter ended September 30, 2013. The Company reported total net sales of $90.5 million for the third quarter of 2013, a 10% increase from total net sales of $82.2 million for the third quarter of 2012. Shipped orders on the Company’s core vitacost.com website increased 8% year-over-year in the third quarter benefiting from the addition of 220,000 new customers. Gross profit in the third quarter increased 9% year-over-year to $20.6 million, excluding certain items in the year ago period. Non-GAAP adjusted EBITDA was a loss of $1.2 million for the third quarter of 2013, a $1.9 million improvement from the $3.1 million loss posted in the third quarter of 2012. The Company reported an operating loss of $3.6 million in the third quarter of 2013 compared to an operating loss of $5.2 million in the third quarter of 2012. “During the third quarter, we tested new promotional strategies in order to better balance customer growth and retention with gross margin,” stated Jeffrey Horowitz, Vitacost.com’s Chief Executive Officer. “These efforts had a positive impact, as we reduced our non-GAAP adjusted EBITDA loss by $1.9 million year-over-year, while still growing the top-line double-digits. Going forward, we will continue to adjust our promotional strategy accordingly. We feel very strongly about the value proposition that we offer to customers and the long-term growth prospects of our business and have new marketing initiatives under way to accelerate customer growth in the future.” Third Quarter Financial Highlights Customer Acquisition : The Company added 220,000 new customers in the third quarter of 2013 on its vitacost.com website, a decline of 7% year-over-year, primarily related to the modification of the Company’s Refer-A-Friend program in the fourth quarter of 2012. In total, the Company added 312,000 new customers in the third quarter of 2013, a decrease of 2% year-over-year, including results from the Company’s Amazon.com sales channel. 1 Active Customer Base : The number of active customers from the Company’s vitacost.com website was 1.8 million at the end of the third quarter, up 12% year-over-year. The Company ended the third quarter of 2013 with 2.1 million total active customers, up 6% year-over-year, including results from the Company’s Amazon.com sales channel. Number of Shipped Orders : The Company shipped 1.2 million orders generated from its vitacost.com website, up 8% year-over-year. The Company shipped 1.3 million total orders in the third quarter of 2013, up 9% year-over-year, including results from the Company’s Amazon.com sales channel. Average Order Value : The Company’s AOV from its vitacost.com website was $75.44, a 2% year-over-year increase. Total AOV for the third quarter of 2013 was $70.58, an increase of 1% year-over-year, including orders generated from the Company’s Amazon.com sales channel which carries a lower AOV. Gross Margin : Gross margin was 22.7% in the third quarter of 2013 compared to 22.9% in the third quarter of 2012, excluding certain items. Fulfillment Expense : Fulfillment expense on a per order shipped basis decreased 13% year-over-year, excluding fees related to the Company’s freight savings program. As a percentage of net sales, fulfillment expense was 8.9% for the third quarter of 2013 compared to 10.3% in the third quarter of 2012. Excluding fees related to the Company’s current freight savings program, which is expected to expire in mid-2014, fulfillment expense as a percentage of net sales was 8.2% in the third quarter of 2013 compared to 9.5% of net sales in the third quarter of 2012. Sales & Marketing Expense : Sales and marketing expense was $7.5 million or 8.3% of net sales in the third quarter of 2013, compared to $8.0 million or 9.8% of net sales in the third quarter of 2012. Balance Sheet : The Company had cash and cash equivalents of $19.2 million as of September 30, 2013 as the Company reduced its accounts payable during the quarter. E-Commerce Metrics A copy of historical e-commerce metrics is available on the Company's website at http://investor.vitacost.com. Conference Call Information The Company will host a conference call to discuss these results and will provide additional comments and details at that time. Participating on the call will be Jeffrey Horowitz, the Company’s Chief Executive Officer and Brian Helman, the Company’s Chief Financial Officer. The conference call is scheduled to begin today at 10:00 a.m. ET. The call will be broadcast live over the Internet hosted on the Investor Relations section of Vitacost.com's website at http://investor.vitacost.com, and will be archived online through November 20, 2013. In addition, you may dial (877) 705-6003 to listen to the live broadcast. 2 A telephonic playback will be available from 1:00 p.m. ET, November 6, 2013, through November 20, 2013. Participants can dial (877) 870-5176 to hear the playback. The pass code is 10000491. About Vitacost.com, Inc. Vitacost.com, Inc.(Nasdaq:VITC) is a leading online retailer of healthy living products, including dietary supplements such as vitamins, minerals, herbs and other botanicals, amino acids and metabolites, as well as cosmetics, organic body and personal care products, pet products, sports nutrition and health foods. Vitacost.com, Inc.sells these products directly to consumers through its website, www.vitacost.com. Vitacost.com, Inc.strives to offer its customers the broadest selection of healthy living products, while providing superior customer service and timely and accurate delivery. Forward-Looking Statements Except for historical information contained herein, the statements in this release are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements made herein, which include statements regarding the Company’s future growth prospects, the Company’s expectations regarding customer growth and future investments to support growth and drive operational efficiencies, involve known and unknown risks and uncertainties, which may cause the Company’s actual results in current or future periods to differ materially from those anticipated or projected herein. Those risks and uncertainties include, among other things, significant competition in the Company’s industry; unfavorable publicity or consumer perception of the Company’s products on the Internet; the incurrence of material product liability and product recall costs; costs of compliance and the Company’s failure to comply with government regulations; inability to defend intellectual property claims; the Company’s failure to keep pace with the demands of customers for new products; the current global economic climate; disruptions in the Company’s information technology systems, and the lack of long-term experience with human consumption of some of the Company’s products with innovative ingredients. Those and other risks are more fully described in the Company’s filings with the Securities and Exchange Commission, including the Company’s Form 10-K for the full year ended December 31, 2012 and in the Company's subsequent filings with the Securities and Exchange Commission made prior to or after the date hereof. 3 Discussion of Non-GAAP Financial Measures To supplement the consolidated financial statements presented in accordance with Generally Accepted Accounting Principles (GAAP), Vitacost.com uses the non-GAAP measure of adjusted EBITDA, defined as earnings before interest, taxes, depreciation, and amortization of intangible assets. To adjust for the impact of certain matters in 2012 and 2013, the Company has further adjusted its EBITDA calculation to exclude the impact of stock-based compensation expense and expenses from certain legal actions, settlements and related costs, severance costs, and certain other charges and credits. These non-GAAP measures are provided to enhance the user’s overall understanding of the Company’s current financial performance. Management believes that adjusted EBITDA provides useful information to the Company and to investors by excluding certain items that may not be indicative of the Company’s core operating results. However, adjusted EBITDA should not be considered in isolation, or as a substitute for, or as superior to, net income/loss, cash flows, or other consolidated income/loss or cash flow data prepared in accordance with GAAP, or as a measure of the Company’s profitability or liquidity. Although adjusted EBITDA is frequently used as a measure of operating performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. Operating income (loss) is the closest financial measure prepared by the Company in accordance with GAAP in terms of comparability to adjusted EBITDA. Attached at the end of this release is a reconciliation of reported operating income (loss) determined under GAAP to the presentation of adjusted EBITDA. 4 Vitacost.com, Inc. Consolidated Balance Sheets (In thousands, except par value) (Unaudited) As of Assets September 30, 2013 December 31, 2012 Current Assets Cash and cash equivalents $ 19,230 $ 32,152 Accounts receivable, net 2,899 2,613 Inventory 41,410 33,319 Prepaid expenses 1,590 1,270 Other receivables 430 2,054 Restricted cash 225 - Other assets 74 93 Total current assets 65,858 71,501 Property and equipment, net 31,889 33,491 Restricted cash 250 225 Deposits 150 246 Goodwill 2,200 2,200 2,600 2,671 Total assets $ 100,347 $ 107,663 Liability and Stockholders' Equity Current Liabilities Accounts payable 28,862 28,696 Deferred revenue 5,320 5,414 Accrued expenses 7,380 6,545 Total current liabilities 41,562 40,655 Deferred tax liability 389 350 Total liabilities $ 41,951 $ 41,005 Commitments and Contingencies Stockholders' Equity Preferred stock, par value $.00001 per share; 25,000 shares authorized; no shares issued and outstanding - - Common stock, par value $.00001 per share; 100,000 shares authorized; 33,643 and 33,500 shares issued and outstanding at September 30, 2013, and December 31, 2012, respectively - - Additional paid-in capital 111,615 109,022 Warrants 4,348 4,262 Accumulated deficit ) ) Total stockholders' equity 58,396 66,658 Total liabilities and stockholders' equity $ 100,347 $ 107,663 5 Vitacost.com, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share) (Unaudited) Three Months Ended September 30, 2013 September 30, 2012 As Excluding As Excluding Reported Adjustments Adjustments Reported Adjustments Adjustments Net Sales $ 90,492 $ 90,492 $ 82,218 $ 82,218 Cost of Goods Sold 69,914 69,914 63,453 102 63,351 Gross Profit 20,578 20,578 18,765 18,867 Fulfillment 8,041 8,041 8,476 8,476 Sales & Marketing 7,474 7,474 8,017 8,017 General & Administrative 8,644 8,644 7,478 ) 7,567 Total Operating Expenses 24,159 24,159 23,971 24,060 Operating Loss ) Other Income 28 28 78 78 Loss Before Income Taxes ) Income Tax Expense ) Net Loss $ ) $ ) $ ) $ ) EPS Basic $ ) $ ) $ ) $ ) Fully Diluted $ ) $ ) $ ) $ ) Basic Shares Outstanding 33,630 33,630 33,364 33,364 Fully Diluted Shares Outstanding* 33,630 33,630 33,364 33,364 *The inclusion of common stock equivalents in the calculation of diluted earnings per share during the periods was anti-dilutive 6 Vitacost.com, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share) (Unaudited) Nine Months Ended September 30, 2013 September 30, 2012 As Excluding As Excluding Reported Adjustments Adjustments Reported Adjustments Adjustments Net Sales $ 285,482 $ 285,482 $ 245,688 $ 245,688 Cost of Goods Sold 220,575 220,575 188,783 102 188,681 Gross Profit 64,907 64,907 56,905 57,007 Fulfillment 25,616 135 25,481 24,692 24,692 Sales & Marketing 24,500 24,500 25,153 25,153 General & Administrative 25,777 25,777 23,147 480 22,667 Total Operating Expenses 75,893 75,758 72,992 72,512 Operating Loss ) Other Income 84 84 129 129 Loss Before Income Taxes ) Income Tax Expense ) Net Loss $ ) $ ) $ ) $ ) EPS Basic $ ) $ ) $ ) $ ) Fully Diluted $ ) $ ) $ ) $ ) Basic Shares Outstanding 33,588 33,588 32,414 32,414 Fully Diluted Shares Outstanding* 33,588 33,588 32,414 32,414 *The inclusion of common stock equivalents in the calculation of diluted earnings per share during the periods was anti-dilutive 7 Vitacost.com - Supplemental Net Sales Information ($ in 000s) Three Months Ended September 30, Third-party products $ 68,200 $ 61,492 Proprietary products 18,679 17,846 Freight 3,613 2,880 Net sales $ 90,492 $ 82,218 Nine Months Ended September 30, Third-party products $ 216,050 $ 181,303 Proprietary products 58,167 54,852 Freight 11,265 9,533 Net sales $ 285,482 $ 245,688 Adjusted EBITDA Calculation ($ in 000s) Three Months Ended September 30, Reported operating loss $ ) $ ) Depreciation and amortization 1,795 1,622 Stock-based compensation expense 571 469 Adjustments: - Loss on sale of inventory for manufacturing divestiture 102 - Severance/recruiting for executives 199 - Additional legal/consulting expenses ) Adjusted EBITDA $ ) $ ) Nine Months Ended September 30, Reported operating loss $ ) $ ) Depreciation and amortization 5,104 4,764 Stock-based compensation expense 1,886 1,524 Adjustments: - Loss on sale of inventory for manufacturing divestiture 102 - Severance/recruiting for executives 135 473 - Financing fees 161 - Additional legal/consulting expenses ) Adjusted EBITDA $ ) $ ) 8 Investor Contact: Vitacost.com Kathleen Reed Director of Investor Relations ICR, Inc. Katie Turner Managing Director 9
